

Exhibit 10.31
 
Agreement No.: 2009 (Shui Ban) No.0021
 
Commodity Financing Agreement
 
Important Prompt: the Agreement is legally made and entered into on an equal and
free will basis and through friendly consultation of two parties, which
represents their genuine declarations of intention. To safeguard Party B’s
lawful rights and interests, Party A hereby draws Party B’s full attention to
the whole terms and conditions stipulating the rights and obligations of two
parties, especially to the content of highlighted parts.

 
 

--------------------------------------------------------------------------------

 

Party A (Lender/Pledgee): Anyang Shuiye branch of Industrial and Commercial Bank
of China
 
Domicile (Address): Fuyan Road, Shuiye Town, Anyang County
 
Head of the bank: Xiaohua LIU
 
Party B (Borrower/Pledgor): Henan Shuncheng Group Coal Coke Co., Ltd
 
Domicile (Address): South Gongye Road, Tongye Town, Anyang County
 
Legal Representative: Xinshun WANG
 
Party B files a loan application to Party A based on the usage stipulated in
Article 1.1 of the Agreement. To ensure the performance of its obligations under
the Agreement, Party B is willing to provide the guaranty of pledge as well as
other guarantees. On the basis of equality and through consultation, the
Agreement is hereby made and entered into by two parties who shall abide by it
jointly.
 
Article 1     The Purpose of the loan, amount and term
 
1.1 The loan under the Agreement is intended for the usage of purchasing raw
materials. Without Party A's written consent, Party B shall not misappropriate
or divert the loan.
 
1.2 The currency and amount of the loan under the Agreement is RMB 9,000,000
Yuan (Amount in words: RMB Nine Million Yuan only) (In case there is any
discrepancy between the amount in figures and the amount in words, the amount in
words shall prevail).
 
1.3 The term of the loan under the Agreement is six months, starting from the
first withdrawal date.
 
1.4 The actual withdrawal dates and repayment dates shall be subject to the loan
notes, which shall be an integral part of the Agreement and have the same legal
effect with the Agreement.

 
 

--------------------------------------------------------------------------------

 

Article 2     Interest Rates and Interests
 
2.1 If the currency of the loan under the Agreement is RMB, the interest rate
shall be determined by adding the floating range to the benchmark interest rate
of the withdrawal date. Thereinto, the benchmark interest rate is the
corresponding RMB loan interest rate of People’s Bank of China with the same
period and grade as the term of the loan stipulated in Article 1.3 of the
Agreement; the floating range is floating upward (floating upward/floating
downward/zero) 10%. In case that the benchmark interest rate is adjusted after
Party B’s withdrawal, item (3) in the following shall be adopted:
 
(1) The rate shall be adjusted every __/__ (1/3/6/12) month/months, which is
referred to as “a floating period”. The date of determining the interest rate of
the first floating period shall be the actual withdrawal date, and the date of
determining the interest rate of the second floating period shall be the
corresponding date following a full floating period after the withdrawal date,
and so forth. If there is no corresponding date to the withdrawal date in the
adjusting month, then the last date of the adjusting month shall be deemed as
the corresponding date. On each date of determining the interest rate, the
interest rate of the loan shall be adjusted according to the effective benchmark
interest rate and the floating range stipulated in Article 2, with interests
being calculated on a multi-stage basis.
 
(2) On each June 21st and December 21st after the withdrawal date, the interest
rate will be adjusted according to the effective benchmark interest rate and the
floating range stipulated in Article 2.
 
(3) The interest rate of the loan will not be adjusted within the whole term of
the Agreement.
 
(4) Others: ______/___________.
 
2.2 If the loan under the Agreement is a foreign exchange, the interest rate
will be calculated through LIBOR of ___/___months plus __/__BP (Base Point) of
the margin with a floating period. LIBOR refers to the inter-bank offered rate
of the loan currency under the Agreement as shown in the “LIBO=” page of REUTRES
financial telecommunication terminal two banking days prior to each interest
period (11:00 am, London time). The first interest period is from Party B’s
actual withdrawal date to the first interest settlement date; the last interest
period is from the date following the end of the previous interest period to the
final repayment date; and other interest periods are from the date following the
end of the previous interest period to the next interest settlement date.

 
 

--------------------------------------------------------------------------------

 

2.3 In case that Party B fails to repay the loan on due date, the
above-mentioned method of determining the interest rate shall still apply to the
overdue amount.
 
2.4 After grant of the loan, the interest shall be calculated per day and
settled per month (Month/Quarter/Half a year). The daily interest rate = the
annual interest rate/360. When the loan becomes due, the interest shall be paid
in the form of matching the principal. For monthly settlement, the 20th day of
each month is the interest settlement date; for quarterly settlement, the 20th
day in the last month of each quarter (i.e., March, June, September and
December) is the interest settlement date; and for semi-annual settlement, June
20th and December 20th of each year are the interest settlement dates.
 
2.5 In case that People’s Bank of China adjusts the method of determining the
loan interest rate, the relevant regulations of People’s Bank of China shall be
followed.
 
Article 3     The Guaranty of Pledge
 
3.1 Party B voluntarily provides the guaranty of pledge for its performance of
the obligations under the Agreement. The scope of the guaranty of pledge covers
principal, interest, interest penalties, compound interest, liquidated damages,
damage awards, the storage charges, the expense for the realization of the
pledge and any other expenses associated with the pledge.
 
3.2 The effectiveness of the pledge under the Agreement shall be extended to the
fruits deriving from the pledged property, and insurance compensation, damage
awards as well as compensations generating from damage, loss, destruction or
expropriation of the pledged property.
 
3.3 Party A and Party B reach the agreement on the pledged property as follows:
 
(1) The pledged property will be handed over to China Wai Yuen Henan Co.
(hereinafter referred to as “the Supervisor”), who shall exercise control and
supervision over the pledged property and issue relevant custody voucher. More
detailed information on the pledged property is provided in the Warehouse
Receipt Specific to Pledge of Movables (or List of Pledged Property) in the
Supervision Agreement on Commodity Financing Pledge (No.HN-GS-09288).
 
(2) When Party B provides the pledge, the value of the pledged property agreed
upon by both parties is used for calculating the pledge ratio of the Agreement,
but not used as the valuation basis for the disposal of the pledged property by
Party A, and it does not constitute any restriction on Party A’s exercise of the
right of pledge.

 
 

--------------------------------------------------------------------------------

 

(3) Within the duration of the pledge, Party A shall be entitled to alter the
market value of the pledged property according to the market price changes of
the pledged property. If the ratio of the market value of the pledged property
to the total unrepaid financing principal and interest drops down to 125%, Party
B shall, within five (5) working days after receiving Party A’s written notice,
provide additional pledged property or pay security deposit so that the pledge
ratio will be restored to the pledge ratio at the time of pledging. Otherwise,
Party A is entitled to dispose of the pledged property according to the
provisions of the Agreement and be first compensated with the proceeds from such
disposal; if the pledge ratio drops down to 120%, Party A is entitled to
directly dispose of the pledged property and be first compensated with the
proceeds from such disposal.
 
3.4 Party A and Party B reach agreement on the handover and supervision of the
pledged property as follows:
 
(1) The handover procedures of the pledged property under the Agreement shall be
specified in the Supervision Agreement on Commodity Financing Pledge signed by
and among Party A, Party B and the Supervisor. Party A and Party B shall jointly
issue a Pledge Notice (or Notice on Type, Price and Minimum Requirement of the
Pledged Property) to the Supervisor and the Supervisor shall issue relevant
custody voucher after confirming its consistency with the physical goods. The
expenses accrued from the warehousing and supervision of the pledged property as
well as the mode of payment shall be specified in the Supervision Agreement on
Commodity Financing Pledge.
 
(2) The Warehouse Receipt Specific to Pledge of Movables (or List of Pledged
Property) of the pledged property under the Agreement will be issued directly to
Party A by the Supervisor. The ownership certificate, invoice and other relevant
materials of the pledged property will be handed over to Party A upon joint
confirmation by Party A and Party B.
 
(3) If Party B performs its debts upon expiry of debt performance term or Party
B liquidates the guaranteed creditor’s rights in advance, Party A shall timely
inform the Supervisor in writing to discharge supervision of pledge. The
Supervisor shall return the pledged property to Party B in accordance with the
Supervision Agreement on Commodity Financing Pledge.
 
3.5 Party A and Party B reach agreement on the custody and deposit of the
pledged property as follows:
 
(1) If Party A may not keep the pledged property under good custody, thus with
the possibility of resulting in loss or damage to the pledged property, Party B
may request Party A to have the pledged property deposited, with expenses to be
borne by Party B.

 
 

--------------------------------------------------------------------------------

 

(2) If the pledged property provided by Party B may be damaged or devaluated
considerably, to the extent of being sufficient to jeopardize Party A’s rights,
and Party B refuses to provide a corresponding guaranty, Party A shall be
entitled to auction or sell the pledged property to realize all the guaranteed
creditor’s rights under the Agreement with the proceeds from such disposal in
advance, or to have the pledged property deposited with a third party as agreed
upon by both parties, with depositing expenses to be borne by Party B.
 
3.6 Party A and Party B reach agreement on the insurance of the pledged property
as follows:
 
(1) Before the pledged property is handed over to the Supervisor and the
Warehouse Receipt Specific to Pledge of Movables (or List of Pledged Property)
is issued, Party B shall process the basic insurance and additional __/__
insurance procedures of the property insurance for the pledged property with
relevant insurance institutions. The term of insurance shall not be shorter than
the expiry date of principal creditor’s rights and the amount insured shall not
be less than the principal and its interest under the Agreement.
 
(2) Party B shall expressly write in the insurance policy: when an insured event
occurs, Party A shall be the first beneficiary. The insurance policy shall not
contain any clause which may limit Party A’s rights and interests. The insurance
policy shall be handed over to and kept by Party A. If an insured event occurs
before Party B performs all its obligations under the Agreement, the insurer
shall directly pay the insurance compensation to the account designated by Party
A. If Party B has performed all its obligations under the Agreement, Party A
shall return such insurance policy to Party B.
 
(3) Within the valid term of the Agreement, Party B shall not interrupt or
withdraw insurance for whatever reasons. In case of insurance interruption or
withdrawal, Party A shall be entitled to handle insurance procedures on behalf
of Party B, with any and all expenses arising thereof to be borne by Party B.
 
(4) As for the insurance compensation, Party B agrees that Party A is entitled
to adopt any of the following ways, and Party B shall assist Party A in handling
relevant procedures:
 
A. Liquidate or prematurely liquidate the principal debt, interest and relevant
expenses under the Agreement;
 
B. Convert the insurance compensation into time deposit, with certificate of
deposit to be used for pledge purpose;
 
C. With Party A’s consent, use the insurance compensation to repair the pledged
property so as to restore its value;
 
D. Have the insurance compensation deposited with a third party designated by
Party A;

 
 

--------------------------------------------------------------------------------

 

E. After Party B provides a new guaranty meeting Party A’s requirements, Party B
may dispose of the insurance compensation at its own discretion.
 
F. Others: _____________________/________________________________.
 
Article 4     Withdrawal
 
4.1 For withdrawal, Party B must meet the following preconditions, or else Party
A has no obligation to grant any loan:
 
(1) Party B has completed the withdrawal application procedures as required by
Party A;
 
(2) Party B has completed the guaranty of pledge procedures as required by Party
A;
 
(3) Party A has acquired the Warehouse Receipt Specific to Pledge of Movables
(or List of Pledged Property) signed and issued by the Supervisor;
 
(4) Party B has handed over to Party A the complete legal documents in
connection with the financing, including, but not limited to the ownership
certificate, invoice, the original insurance policy and other relevant materials
of the pledged property;
 
(5) Party B hasn’t breached any provision stipulated in the Agreement;
 
(6) Others: ___________________/__________________________________.
 
4.2 When applying for withdrawal, Party B must submit a Notice on Withdrawal to
Party A with 3 working days in advance. Once submitted, the Notice on Withdrawal
may not be revoked without Party A’s written consent.
 
4.3 After Party B meets all the preconditions of withdrawal, Party A pays the
loan to the following account opened or specified by Party B in Party A, which
shall be deemed as Party A’s fulfillment of its loan obligation:
 
Account Name: Henan Shuncheng Group Coal Coke Co., Ltd
 
Account No.:
 
Bank of Deposit: [illegible]
 
Article 5     Repayment
 
5.1 Party B shall pay the interest in full amount and on due time as stipulated
in the Agreement, and repay the principal under the Agreement according to item
(2) as follows:
 
(1) One-time repayment upon maturity;

 
 

--------------------------------------------------------------------------------

 

(2) Amortization of the loan according to the following dates and amounts:
 
April, 17th, 2010: RMB 3,000,000 Yuan (RMB Three Million Yuan Only);
 
May, 17th, 2010: RMB 3,000,000 Yuan (RMB Three Million Yuan Only);
 
June, 17th, 2010: RMB 3,000,000 Yuan (RMB Three Million Yuan Only).
 
(If necessary, separate sheets may be added.)
 
5.2 Party B shall deposit sufficient money for the payable principal, interest
and other expenses in the account opened in Party A on the banking date just
before the stipulated repayment date and interest settlement date, and Party B
shall authorize Party A to take the initiative to deduct the corresponding
amount on the repayment date and the interest settlement date.
 
5.3 If the money within Party B’s repayment account is insufficient to pay off
the matured debt (including declared maturity ahead of time), Party A is
entitled to decide on the deduction sequences.
 
5.4 If Party B requests to prepay all or part of the loan, Party B shall give a
written notice to Party A at least 10 banking days in advance.
 
5.5 When prepaying the loan, Party B shall also pay compensation equal to __/_ %
of the prepaid amount to Party A, together with the payment of payable interest
and principal on the prepayment date.
 
5.6 When prepaying the loan, Party B shall also pay off the due principal,
interest and all other expenses payable as stipulated in the Agreement up to the
prepayment date. The prepayment of loan shall not be withdrawn once again.
 
5.7 Party B shall use the same currency with that under the Agreement for
repayment or prepayment.
 
Article 6     Realization of the Right of Pledge
 
6.1 Under any of the following circumstances, Party A shall be entitled to
exercise the right of pledge:
 
(1) Party B fails to pay off the matured debt (including declared maturity ahead
of time);
 
(2) The circumstances stipulated in Item (3) of Article 3.3 occur;
 
(3) The circumstances described in articles 8.11 or 8.12 occur, and Party B
fails to provide a corresponding guaranty;

 
 

--------------------------------------------------------------------------------

 

(4) Party B is applied for bankruptcy or out of business, dissolved, liquidated,
stopped business for internal rectification, revoked of business license or
revoked.
 
(5) Other circumstances stipulated by laws and regulations or agreed upon in the
Agreement under which Party A may realize its right of pledge.
 
6.2 When Party A disposes of the pledged property according to the provisions of
the Agreement, Party B shall cooperate and not set any barrier.
 
Article 7     Party B’s Representations and Warrants
 
Party B makes the following representations and warrants to Party A, which shall
remain in effect throughout the valid term of the Agreement:
 
7.1 Party B has legal qualifications to be the borrower and the civil legal
capacity to execute and perform the Agreement;
 
7.2 All the documents and materials provided by Party B to Party A are true,
accurate, complete and effective in all aspects, without any false record,
misleading statement or gross omission;
 
7.3 Party B has obtained all required authorizations or approvals, and the
execution as well as performance of the Agreement won’t violate Party B’s
articles of association, related laws and regulations, or any other contracts
which have been signed or are being performed by Party B;
 
7.4 Party B does not conceal any litigation, arbitration or claim in which Party
B is involved;
 
7.5 Party B makes the following representations and warrants as for the guaranty
of pledge under the Agreement:
 
(1) Party B is the full, valid and lawful owner of the pledged property under
the Agreement and the pledged property is free of disputes over ownership or
management rights.
 
(2) The provision of guaranty of pledge by Party B is of its own accord and all
declarations of intention under the Agreement are true.
 
(3) The pledged property under the Agreement can be pledged without any
restriction in accordance with law;
 
(4) Party B has already made an adequate and reasonable written statement of the
defects of the pledged property under the Agreement;

 
 

--------------------------------------------------------------------------------

 

(5) No disposal, including but not limited to mortgage, pledge, donation or
transfer, has been set for the pledged property under the Agreement before the
Agreement is signed.
 
(6) When Party B fails to perform its obligations under the Agreement as agreed,
whether Party A has any other guaranties (including, but not limited to,
guarantee, mortgage, pledge, letter of guarantee, standby L/C, etc) as for the
creditor’s rights under the Agreement, Party A is entitled to directly request
Party B to undertake the guaranty liability within its guaranty scope, and Party
B waives the right of defense in connection therewith.
 
Article 8     Party B’s Undertakings
 
Party B hereby undertakes to Party A that:
 
8.1 Party B shall withdraw and use the loan in accordance with the term and
usage set forth in the Agreement, and the loan shall not in whatever forms flow
to the stock market or the futures market, neither shall it be used for equity
investment or any other purposes prohibited or restricted by relevant laws and
regulations;
 
8.2 Party B shall pay off the loan principal, interest and other payables in
accordance with the provisions stipulated in the Agreement;
 
8.3 According to Party A’s requirements, Party B shall provide financial
accounting materials such as the financial statement, the income statement and
the statement of cash flow etc, and actively coordinate with Party A to
understand and inspect its production, management and financial conditions;
 
8.4 For any merger, separation, decrease of registered capital, transfer of
substantial assets or creditor’s rights, important external investment,
substantial increase in debt financing or any other activities of Party B which
may adversely affect Party A’s rights and interests, Party B shall obtain Party
A’s prior written consent or make proper arrangement for the realization of
Party A’s debt to the satisfaction of Party A. Otherwise, the implementation of
the above actions is not allowed.
 
8.5 Party B shall inform Party A timely if any of the following circumstances
occurs:
 
(1) Any changes in Party B’s articles of association, business scope, registered
capital, legal representative, address and telephone;
 
(2) Being out of business, dissolution, liquidation, stopping business for
internal rectification, revocation of business license, being revoked or being
applied for bankruptcy;
 
(3) Having been involved in or may be involved in material economic disputes,
litigation or arbitration, or with properties legally confiscated, seized or
controlled;

 
 

--------------------------------------------------------------------------------

 

(4) Being engaged in suspected gross cases or economic disputes by members of
broad of directors or incumbent senior managers;
 
(5) Disputes over the ownership of the pledged property.
 
8.6 Party B shall timely disclose the significant related party transactions to
Party A;
 
8.7 Party B shall timely sign for the collection notices sent or delivered in
various ways by Party A;
 
8.8 Within the valid term of the Agreement, if Party B provides guaranty in
whatever forms to a third party, Party A’s rights and interests shall not be
damaged in any way;
 
8.9 Within the valid term of the Agreement, Party B shall not donate, transfer
or otherwise dispose of the pledged property under the Agreement;
 
8.10 Party B shall assume the relevant expenses under the Agreement, including,
but not limited to, lawyer’s service, identification, inspection, evaluation,
warehousing, supervision, transaction and legal expenses;
 
8.11 If Party B’s behaviors are sufficient to devaluate the pledged property,
Party B shall stop such behaviors. If the pledged property has been devaluated,
Party B is obliged to restore the value of the pledged property, or to provide a
guaranty corresponding to the reduced value.
 
8.12 Within the duration of right of pledge, if the pledged property is
devaluated, damaged or lost due to the behavior of a third party, the
compensation thus obtained shall be deposited into the account designated by
Party A. In the event that Party B fails to provide the new guaranty acceptable
to Party A, Party B agrees that Party A may use such compensation to guarantee
the performance of the right of credit under the Agreement. Meanwhile, the
portion of the pledged property not devaluated is still used as the guaranty for
the creditor’s rights. If Party B provides a new guaranty acceptable to Party A,
Party A shall refund the compensation to Party B.
 
8.13 If Party A’s right of pledge is infringed or likely to be infringed by any
third party, Party B is obliged to forthwith inform Party A and to assist Party
A in being free from such infringement.
 
8.14 After the Agreement becomes effective, if Party A transfers the principal
creditor’s right to any third person in accordance with law, Party B shall
undertake the guaranty responsibility within the original scope of guaranty of
pledge.

 
 

--------------------------------------------------------------------------------

 

8.15 After Party B liquidates all its debts under the Agreement, Party B will
not undertake the guaranty responsibility any more. If the liquidation by Party
B is held to be invalid by the judicial body, Party B shall continue to
undertake the guaranty responsibility within the original scope of guaranty of
pledge.
 
8.16 Without Party A’s written consent, Party B shall not transfer all or part
of its rights or obligations under the Agreement.
 
Article 9     Party A’s Undertakings
 
Party A makes the following Undertakings to Party B:
 
9.1 Party A will grant the loan to Party B in accordance with the provisions of
the Agreement;
 
9.2 Party A shall keep confidential the materials and information on Party B’s
debts, finance, production and operations etc. provided by Party B, unless
otherwise agreed upon by the Agreement or stipulated by laws and regulations.
 
9.3 Party A is obliged to keep the pledged property in good custody. The
agreement on the custody of the pledged property is specified in the
“Supervision Agreement on Commodity Financing Pledge” signed by and among Party
A, Party B and the Supervisor.
 
9.4 Within the valid term of the Agreement, if Party A transfers the principal
creditor’s rights legally, it shall inform Party B in time.
 
9.5 After the proceeds from disposal of the pledged property under the Agreement
are used to repay all the debts within the scope of guaranty of pledge under the
Agreement, the remaining portion, if any, shall be refunded to Party B.
 
Article 10     Breach of the Agreement
 
10.1 Party B shall be deemed as breach of the Agreement under any of the
following circumstances:
 
(1) Party B fails to repay principal, interest or any other payables under the
Agreement, fails to use the loan for the stipulated purpose, fails to perform
any other obligations under the Agreement, or violates any presentation,
warranty or promise made under the Agreement;
 
(2) The guaranty under the Agreement undergoes changes to the disadvantage of
Party A’s creditor’s rights, and Party B fails to provide other pledges accepted
by Party A;

 
 

--------------------------------------------------------------------------------

 

(3) Party B fails to pay off any of other matured debts (including declared
maturity ahead of time), or non-performance or violation of the obligations
under other contracts have affected or may affect the performance of its
obligations under the Agreement;
 
(4) Party B encounters serious business difficulties, which have adversely
affected or may adversely affect the performance of its obligations under the
Agreement;
 
(5) Party B’s assets are legally confiscated, seized or enforced compulsorily,
which has affected or may affect the performance of its obligations under the
Agreement;
 
(6) Party B is involved in or may be involved in any significant economic
dispute, litigation or arbitration, which has affected or may affect the
performance of its obligations under the Agreement;
 
(7) Party B is legally put on file for investigation or adopted coercive
measures upon by judicial authorities, or administrative law enforcement organs
and administration authorities such as industrial and commerce departments and
tax bureaus etc, which has affected or may affect the performance of its
obligations under the Agreement;
 
(8) Unusual changes take place in Party B’s main individual investors or main
managers, or they are legally investigated or their personal freedom is
restricted for illegal or criminal activities, which have affected or may affect
Party B’s performance of its obligations under the Agreement;
 
(9) Party B is out of business, dissolved, liquidated, stopped business for
rectification, revoked of business license, revoked or applied for bankruptcy;
 
(10) Party B causes liability accidents by violation of relevant laws and
regulations, regulatory rules or industrial standards in the fields of food
safety, production safety and environment protection etc, which have affected or
may affect the performance of its obligations under the Agreement;
 
(11) Party B makes untrue representation or statements in Article 7 of the
Agreement;
 
(12) The contract becomes invalid due to Party B’s fault;
 
(13) Any other circumstances which may adversely affect Party A’s rights and
interests under the Agreement.
 
10.2 If Party B breaches the Agreement, Party A shall be entitled to adopt any
or all measures as follows:
 
(1) Require Party B to rectify the breach within a specified time limit;

 
 

--------------------------------------------------------------------------------

 

(2) Stop granting the loan to Party B, and cancel all or part of the amount not
withdrawn yet;
 
(3) Declare that all or part of the loan under the Agreement shall become due
immediately and require Party B to repay immediately;
 
(4) Directly dispose of the pledged property under the Agreement, and use the
amount thus obtained to first liquidate the creditor’s rights as stipulated in
the Agreement;
 
(5) Require Party B to compensate Party A for Party A’s direct loss caused by
Party B’s breach of contract, including, but not limited to, the expenses on the
realization of the creditor’s rights such as attorney fees and legal expenses
etc.
 
(6) Other measures as stipulated in laws and regulations or agreed upon in the
Agreement.
 
10.3 If Party B fails to repay the matured loan (including declared maturity
ahead of time) in accordance with the stipulated time herein, Party A is
entitled to charge a default interest for the overdue loan from the overdue
date, which is calculated by raising 50 % (30%-50%) on the basis of the interest
rate specified in this contract. For the interests not paid in due time, the
default interest rate herein shall be adopted to calculate the compound
interest.
 
10.4 If Party B fails to comply with the usage of the loan stipulated herein,
Party A is entitled to charge a default interest for the amount in default from
the breach date, which is calculated by raising 100 % on the basis of the
interest rate specified in the Agreement. For the interests not paid in due time
within the misappropriation period, the default interest rate herein shall be
adopted to calculate the compound interest.
 
10.5 In case that the circumstances listed in Article 10.3 and Article 10.4
happen to Party B concurrently, instead of simultaneous application, the higher
default interest shall be applied.
 
10.6 If Party B fails to repay the matured loan (including declared maturity
ahead of time) in accordance with the stipulated time herein, Party A is
entitled to deduct the corresponding amount from all the domestic currency
accounts and foreign currency accounts of Party B which are opened in Party A or
other branches or sub-branches of Industrial and Commercial Bank of China. If
any currency of deduction is different from that under the Agreement, it shall
be converted in accordance with Party A’s applicable quoted exchange rate at the
date of deduction. Party B shall assume the interest and other expenses accrued
within the period from the date of deduction to the date of liquidation (the
date when Party A converts the deducted amount to the currency of the loan and
actually liquidates Party B’s debt in accordance with the state administrative
policies on foreign exchanges), as well as any balance arising from the exchange
rate fluctuation during this period.

 
 

--------------------------------------------------------------------------------

 

Article 11     Effectiveness, Alteration, Dissolution and Termination
 
11.1 The contract shall come into force on the date when it is signed and
stamped by both parties, and it may not be terminated until the date when Party
B fulfills all its obligations.
 
11.2 Any alteration or amendment to the Agreement shall be made in written form
through negotiation of two parties. The alternation clauses or agreements shall
be deemed as an integral part of the Agreement, which shall have the same legal
effect.
 
11.3 After Party B fulfills all its obligations under the Agreement, Party A
shall inform the supervisor to release the pledge.
 
11.4 The alteration or dissolution of the Agreement shall not affect the rights
of parties to claim for damages. The dissolution of the Agreement shall not
affect the validity of the dispute settlement clause.
 
Article 12     Dispute Settlement
 
12.1 The formation, validity, construction, performance and dispute settlement
shall be governed by law of the People’s Republic of China. Any dispute or
controversy arising out of or in connection with the Agreement shall be settled
through negotiation. In case no settlement can be reached, the dispute or
controversy shall then be settled according to Item (2) of the following:
 
(1) Arbitration, which shall be conducted in_______/_____ (the full name of the
arbitration committee) in ______/_____ (the place of arbitration) according to
the commission’s arbitration rules in effect; the arbitration award rendered
shall be final and binding upon both parties.
 
(2) Litigation, which is governed by the people's court at Party A’s place of
domicile.
 
Article 13     Miscellaneous
 
13.1 No failure on the part of Party A to exercise, partial exercise of or delay
in exercising any right under the Agreement shall constitute as a waiver or
change thereof or of any other rights or preclude its further exercise thereof
or of any other rights.
 
13.2 The invalidity or unenforceability of any provision of the Agreement shall
not in any way affect the validity or enforceability of the remaining provisions
or the validity of the whole contract.
 

 
 

--------------------------------------------------------------------------------

 

13.3 As required by relevant laws and regulations, or the financial regulators,
Party A shall be entitled to provide information about the Agreement or Party B
to Credit Information System of People’s Bank of China and other credit
information databases legally established, for agencies and individuals with
proper qualifications to inquire and use. Party A shall also be entitled to, for
the purpose of the formation and performance of the Agreement, inquire Party B’s
related information through Credit Information System of People’s Bank of China
and other credit information databases legally established.
 
13.4 The terms “Related Parties”, “Related Parties Relationship” “Related Party
Transactions”, “Main Individual Investors” and “Key Managers” referred to in the
Agreement shall be constructed to have the same meaning with those in Accounting
Standards for Business Enterprises - Disclosure of Related Party Relationships
and Transactions and its subsequent amendments.
 
13.5 This contract is executed in duplicate, and each party holds one which has
the same legal effect.
 
Article 14     Other Terms
 
The loan under the Agreement may not be used for equity investment in the stock
market or the futures market etc or for any other purposes.
 
Article 15     Appendices
 
15.1 The appendices hereto are an integral part of the Agreement, which shall
have the same legal effect.
 
15.2 The appendices hereto include: _____________/______________________.

 
 

--------------------------------------------------------------------------------

 

Party A: (Seal)
 
Officer (Authorized Representative):   /s/ Xiaohua Liu
 
Party B: (Seal)
 
Legal Representative (Authorized Representative):  /s/ Wang Xinshun
 
Date of contract: Dec.19th, 2009

 
 

--------------------------------------------------------------------------------

 
 